Judgment, Supreme Court, New York County (Harold Tompkins, J., and a jury), entered February 2, 1995, in favor of defendant, following a jury trial, unanimously affirmed, without costs.
This is an action based on personal injuries sustained at an elevator renovation site brought by a worker against defendant building owner. Viewing the jury interrogatories in light of the court’s entire chárge, we conclude that the wording of the interrogatories did not deprive plaintiff of a fair trial.
We have considered plaintiff’s remaining contentions and find them to be without merit. Concur—Milonas, J. P., Ellerin, Wallach and Nardelli, JJ.